Citation Nr: 0507546	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  01-04 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 10 percent disabling.



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from February 1990 to 
June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  This case was remanded by the 
Board in May 2002 and June 2003.  Jurisdiction over the case 
was subsequently transferred to the RO in Atlanta, Georgia.  
The case was most recently returned to the Board in January 
2005.

In September 1996, VA informed the veteran at his latest 
address of record that the ratings assigned his right and 
left knee disorders would be discontinued based on his 
failure to report for an August 1996 VA examination; the 
ratings were thereafter discontinued effective November 1996.  
In November 2000, VA reinstated the respective 10 percent 
evaluations for right and left knee disability, effective 
July 20, 2000; the veteran was notified of the effective date 
of the reinstatements later in November 2000, but he did not 
appeal with respect to the effective dates assigned.  In a 
February 2004 rating decision, the RO determined that the 
September 1996 decision to discontinue the ratings assigned 
the knee disabilities was proper; the veteran was notified of 
the decision and of his appellate rights with respect thereto 
later in February 2004.  To the Board's knowledge, the 
veteran has not initiated an appeal of the February 2004 
rating decision.


FINDINGS OF FACT

1.  The veteran's right knee disability is not manifested by 
a limitation of flexion to 30 degrees, or by a limitation of 
extension to 15 degrees, or by moderate recurrent subluxation 
or lateral instability, or by malunion of the tibia and 
fibula, or by a dislocated semilunar cartilage.

2.  The veteran's left knee disability is not manifested by a 
limitation of flexion to 30 degrees, or by a limitation of 
extension to 15 degrees, or by moderate recurrent subluxation 
or lateral instability, or by malunion of the tibia and 
fibula, or by a dislocated semilunar cartilage.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261, 5262 
(2004).

2.  The criteria for an increased evaluation for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO on a claim for VA 
benefits, even if the claim and initial unfavorable 
adjudication occurred prior to the effective date of the 
VCAA.  

The veteran filed his claims for increased ratings in 
September 2000, shortly before the VCAA was enacted.  His 
claims were denied in a November 2000 rating decision, and he 
was issued a statement of the case addressing these issues in 
April 2001.  In a July 2003 correspondence VA informed the 
veteran of the respective responsibilities of he and VA in 
obtaining evidence, and informed him of the information and 
evidence necessary to substantiate his claims.  His claims 
were thereafter readjudicated in a November 2004 supplemental 
statement of the case.

While the VCAA notice was issued out of sequence, the content 
of the notice substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Charles v. Principi, 16 Vet. App. 370 (2002).  At 
this point, the veteran has been advised what information and 
evidence is necessary to substantiate his claims, and advised 
what evidence he is responsible for obtaining and what 
evidence VA will obtain on his behalf.  At this stage of the 
appeal, there is no further notice that is needed to comply 
with the VCAA and the veteran is not prejudiced by the out of 
sequence notice.  The Board will proceed with appellate 
review. 

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claims, the Board finds that 
all relevant evidence identified by him, and for which he 
authorized VA to obtain, is on file.  In this regard the 
Board notes that shortly following the November 2000 rating 
decision the veteran submitted a medical record from the 
Moore Orthopedic Clinic.  Pursuant to the Board's June 2003 
remand, the RO requested that the veteran identify any 
relevant sources of treatment for his knee disabilities, and 
to authorize VA to obtain records from any such source.  The 
correspondence made specific reference to the Moore 
Orthopedic Clinic.  The veteran did not thereafter authorize 
VA to obtain any records from the Moore Orthopedic Clinic.  
Rather, he identified only a certain VA facility as 
possessing pertinent records.  The RO obtained records for 
the veteran from the referenced VA medical facility for 
October 2000 to February 2003.  In light of the above, the 
Board concludes that VA's duty to assist the veteran in 
obtaining records in connection with his claims has been 
fulfilled. 

Lastly, the veteran underwent VA examinations in connection 
with his appeal in October 2000, November 2001 and June 2004.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected right and left knee disorders.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to these 
disabilities.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In determining the degree of any limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).

Factual background

The veteran's service ended in June 1995.  In July 1995, 
service connection was granted for right and left knee 
disorders; each knee was evaluated as 10 percent disabling.  
The 10 percent evaluations were discontinued from November 1, 
1996 to July 19, 2000, but reinstated effective July 20, 
2000; the respective 10 percent evaluations have remained in 
effect since that time.

The veteran was afforded a VA examination in October 2000, at 
which time he reported experiencing bilateral knee pain and 
swelling, which tended to worsen with running, jumping, and 
standing.  Physical examination disclosed the absence of any 
effusion affecting either knee.  Both knees exhibited 
patellofemoral crepitus, but no joint line tenderness or 
instability.  Range of bilateral knee motion testing 
disclosed extension to 0 degrees and flexion to 130 degrees.  
The examiner noted the presence of pain with motion testing 
in both knees.  X-ray studies of the left knee revealed a one 
centimeter osteochondral fragment in the lateral medial 
femoral condyle, without any other abnormalities.  X-ray 
studies of the right knee revealed no abnormalities.

A summary of treatment from the Moore Orthopedic Clinic dated 
in November 2000 shows that the veteran received treatment 
for patella tendonitis, old Osgood-Schlatter's disease, and 
osteochondritis desiccans.  The record indicates that the 
veteran was to return as needed.

On VA examination in November 2001, the veteran reported 
experiencing bilateral knee swelling and that each knee gave 
way.  He also reported experiencing problems with walking and 
traversing stairs, as well as when performing "significant" 
activities.  Physical examination disclosed bilateral one 
plus effusion and joint line tenderness.  The veteran's knees 
were stable, without patellofemoral tenderness, or any focal 
motor or sensory deficits.  Range of bilateral knee motion 
testing disclosed extension to 0 degrees and flexion to 130 
degrees, without any further limitations.  There was a 
positive McMurray's sign on the left, but not on the right.  
X-ray studies revealed bilateral minimal degenerative change 
of the patellofemoral joint compartments.  The left knee 
evidenced osteochondritis desiccans of the medial femoral 
condyle, with an osteochondral fragment and un-united tibial 
tubercles.

On file are reports of VA X-ray studies of the veteran's 
knees taken in February 2003.  The right knee evidenced an 
un-united tibial tubercle at the right tibia.  The left knee 
evidenced osteochondritis desiccans of the medial femoral 
condyle, with no other degenerative changes.

The veteran was afforded a VA fee basis examination in June 
2004, at which time he reported experiencing bilateral knee 
pain, swelling and occasional giving way.  He denied any 
other complaints.  He indicated that since service he had 
managed to avoid employment at physically demanding jobs, 
working instead as a manager and doing "multidimensional 
work."  The veteran reported that he used knee supports as 
needed.  

Physical examination revealed that he limped and was unable 
to squat; his feet did not show signs of abnormal weight-
bearing.  The veteran's tibial tubercles were prominent and 
tender, and the examiner noted tenderness under the patella 
as well.  The examiner identified mild effusion in both 
knees, and noted that patellofemoral concession was mildly 
positive.  The examiner noted a negative apprehension sign, 
but remarked on the presence of moderate crepitus in both 
knees.  The knee joints appeared normal.  Range of knee 
motion testing revealed extension to 0 degrees, bilaterally, 
and flexion to 120 degrees, bilaterally; the veteran reported 
that he started feeling pain at 10 degrees of flexion.  The 
examiner noted that the veteran's range of right knee motion 
was limited by pain, but not by fatigue, weakness, lack of 
endurance, or incoordination.  With respect to the left knee, 
the examiner noted that the range of motion was additionally 
limited by pain and lack of endurance, but not by fatigue, 
weakness, or incoordination.  The examiner pointed out that 
the veteran's knees were not ankylosed.  

X-ray studies of the right knee showed exostosis of the 
tibial tubercle, as well as early degenerative arthritic 
changes.  X-ray studies of the left knee showed 
osteochondritis desiccans, exostosis of the tibial tubercle, 
and mild degenerative changes.  The examiner concluded that 
the veteran's activities of daily living were significantly 
affected by the knee disorders, and that the appellant was 
unable to hold any physically demanding job.

In statements on file the veteran asserts that he experiences 
daily knee pain and is unable to participate in sports or 
rigorous activities.

Analysis

The RO has evaluated the veteran's right knee disability as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  The RO has evaluated the left knee disability as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5257 and 5010.  Under Diagnostic Code 5257, a 10 percent 
evaluation is warranted for slight recurrent subluxation or 
lateral instability.  A 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation is appropriate for severe subluxation 
or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Under Diagnostic Code 5260, a 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees, a 20 
percent rating is warranted where flexion is limited to 30 
degrees, and a 30 percent rating is appropriate where flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

A 10 percent rating is also appropriate where extension of 
the leg is limited to 10 degrees, a 20 percent rating is 
warranted for extension limited to 15 degrees, and a 30 
percent rating is warranted for extension limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A 20 percent rating is warranted for dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Malunion of the tibia and fibula with slight knee or 
ankle disability warrants a 10 percent evaluation.  Malunion 
of the tibia and fibula with moderate knee or ankle 
disability warrants a 20 percent evaluation.  Malunion of the 
tibia and fibula with marked knee or ankle disability 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Board initially finds that each knee disability is more 
appropriately rated under Diagnostic Code 5260 than under 
Diagnostic Code 5257 or any other diagnostic code.  In this 
regard the Board points out that examination of the veteran's 
knees have consistently demonstrated findings showing an 
absence of any instability or subluxation.  The primary 
disabling manifestation of flexion.  The Board will 
accordingly evaluate the veteran's disabilities under 
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Notably, however, based on the medical evidence on file, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for either knee.  In this regard, 
neither the veteran's right knee nor his left knee disorder 
is manifested by a limitation of flexion to 30 degrees, or by 
a limitation of extension to 15 degrees.  Further, as noted 
above, moderate recurrent subluxation or lateral instability 
is not shown, there is no evidence of malunion of the tibia 
and fibula, and no evidence of a dislocated semilunar 
cartilage.  In view of the foregoing, the Board finds no 
basis for an increased evaluation for either knee.  

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4/59, however, there is no evidence 
that pain is productive of disuse atrophy, skin changes, or 
objectively demonstrable weakness.  While the Board 
acknowledges the appellant's complaints of pain, the record 
shows that he is adequately compensated by the 10 percent 
ratings assigned each knee.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2004).  The Board notes, however, that while the June 2004 
examiner indicated that the veteran's knee disorder would 
impair the appellant's ability to work in a physically 
demanding environment, he has in fact been employed for a 
number of years in a managerial position which apparently 
does not involve physically demanding tasks.  The veteran has 
not argued that his knee disorders interfere with his 
employment, and there is otherwise no evidence suggesting 
that either knee disorder adversely impacts his employment 
beyond the 10 percent rating already assigned for each joint.  
In addition, the current evidence of record does not reflect 
frequent periods of hospitalization because of either 
service-connected disability, or indicate that the 
manifestations of either disability are unusual or 
exceptional.  Rather, the evidence shows that the 
manifestations of the disabilities are those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by the assigned evaluation.  Accordingly, in the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An increased evaluation for a right knee disorder is denied.

An increased evaluation for a left knee disorder is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


